MIECase     2:21-cr-20490-VAR-EAS
   (Rev. 9/09) Order Re: Disqualification of Judge   ECF No. 6, PageID.15 Filed 08/04/21 Page 1 of 1



                                              UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF MICHIGAN


United States of America,

                    Plaintiff(s),                                   Case No. 21-20490

v.                                                                  Honorable Linda V. Parker

ANDRE SPIVEY


                    Defendant(s).
                                                             /

                                        ORDER RE: DISQUALIFICATION OF JUDGE

          Pursuant to 28 U.S.C. § 455, I hereby DISQUALIFY myself from the above-styled case.

          IT IS ORDERED that in accordance with E.D. Mich. LCrR 57.10(c), this case be reassigned by blind draw

to another judge of this court.


Date: August 4, 2021                                                s/Linda V. Parker
                                                                    Linda V. Parker
                                                                    U.S. District Judge




       Pursuant to this order, this case is reassigned to Judge Victoria A. Roberts                               .
Case assignment credit will be given to the appropriate Judicial Officers.


                                                      Certificate of Service

        I hereby certify that on this date a copy of the foregoing Order was served upon the parties and/or counsel
of record herein by electronic means or first class U.S. mail.


Date: August 4, 2021                                               s/ S Schoenherr
                                                                           Deputy Clerk
